Case 18-18531        Doc 30     Filed 10/23/18     Entered 10/23/18 17:01:59          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 18531
         Mari Lynn Krause

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/29/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 09/12/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 4.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-18531               Doc 30         Filed 10/23/18    Entered 10/23/18 17:01:59             Desc         Page 2
                                                            of 3



 Receipts:

            Total paid by or on behalf of the debtor                           $0.00
            Less amount refunded to debtor                                     $0.00

 NET RECEIPTS:                                                                                                  $0.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $0.00
     Court Costs                                                                     $0.00
     Trustee Expenses & Compensation                                                 $0.00
     Other                                                                           $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                              $0.00

 Attorney fees paid and disclosed by debtor:                            $30.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim         Claim       Principal       Int.
 Name                                          Class   Scheduled      Asserted      Allowed        Paid          Paid
 AMEX                                      Unsecured      7,187.00            NA           NA            0.00        0.00
 AMEX                                      Unsecured         832.00           NA           NA            0.00        0.00
 Arrow Financial Services                  Unsecured         895.00           NA           NA            0.00        0.00
 Arrow Financial Services                  Unsecured         992.00           NA           NA            0.00        0.00
 Associated Bank                           Unsecured      1,400.00            NA           NA            0.00        0.00
 Cap One                                   Unsecured         183.00           NA           NA            0.00        0.00
 CB/Wayfair                                Unsecured         482.00           NA           NA            0.00        0.00
 City of Chicago Department of Water       Secured        2,906.00       3,609.93     3,609.93           0.00        0.00
 City of Chicago Parking                   Unsecured      6,461.00            NA           NA            0.00        0.00
 Comenity Bank                             Unsecured      1,708.00            NA           NA            0.00        0.00
 Commonwealth Edison-Care Center           Unsecured      5,883.00            NA           NA            0.00        0.00
 Fay Servicing LLC                         Secured      191,282.00    252,548.26    252,548.26           0.00        0.00
 Fay Servicing LLC                         Secured       60,658.00     69,463.89     69,463.89           0.00        0.00
 First Premier Bank                        Unsecured         522.00           NA           NA            0.00        0.00
 First Premier Bank                        Unsecured         499.00           NA           NA            0.00        0.00
 Midland Credit Management, Inc.           Unsecured      1,370.00            NA           NA            0.00        0.00
 Midland Credit Management, Inc.           Unsecured         466.00           NA           NA            0.00        0.00
 Midland Credit Management, Inc.           Unsecured         901.00           NA           NA            0.00        0.00
 OneMain Financial                         Unsecured      4,015.00            NA           NA            0.00        0.00
 Peoples Gas                               Unsecured      2,287.00            NA           NA            0.00        0.00
 Resurgent Capital Service                 Unsecured         999.00           NA           NA            0.00        0.00
 Santander Consumer USA Inc                Secured       11,421.00     11,455.29     11,455.29           0.00        0.00
 SYNCB/JC PENNEY DC                        Unsecured      1,507.00            NA           NA            0.00        0.00
 Synchrony Bank                            Unsecured      2,116.00            NA           NA            0.00        0.00
 Tbom/total Crd                            Unsecured         475.00           NA           NA            0.00        0.00
 Titlemax Of Illinois Inc d/b/a TitleMax   Secured        7,741.00            NA      4,550.00           0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-18531        Doc 30      Filed 10/23/18     Entered 10/23/18 17:01:59             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $252,548.26               $0.00             $0.00
       Mortgage Arrearage                                $69,463.89               $0.00             $0.00
       Debt Secured by Vehicle                           $11,455.29               $0.00             $0.00
       All Other Secured                                  $8,159.93               $0.00             $0.00
 TOTAL SECURED:                                         $341,627.37               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00              $0.00             $0.00


 Disbursements:

         Expenses of Administration                                  $0.00
         Disbursements to Creditors                                  $0.00

 TOTAL DISBURSEMENTS :                                                                            $0.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/23/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
